Citation Nr: 0510619	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-24 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic Achilles' 
tendon disorder to include a partial left Achilles' tendon 
tear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from October 2001 to October 
2002.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
service connection for a partial Achilles' tendon tear.  In 
June 2004, the Board remanded the veteran's appeal to the RO 
for additional action.  The veteran has been represented 
throughout this appeal by the American Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on her part.  


REMAND

In his March 2005 Informal Hearing Presentation, the 
accredited representative notes that the report of the 
veteran's physical examination for service separation has not 
been incorporated into the record.  He requests that the 
veteran's claim be remanded again to the RO for additional 
development and cites to the United States Court of Appeals 
for Veterans Claims' (Court) decision in Stegall v. West, 11 
Vet. App. 268 (1998).  

In its June 2004 remand instructions, the Board directed the 
RO to contact the National Personnel Record Center (NPRC) or 
any other appropriate entity and request that a search be 
made for additional service medical records.  In reviewing 
the claims file, the Board finds no documentation that the 
requested action was undertaken.  The Court has held that the 
RO's compliance with the Board's remand instructions is 
neither optional nor discretionary.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

A June 2002 memorandum from the veteran to her commanding 
officer indicates that she was treated for a left Achilles' 
tendon injury at the Fort Jackson, South Carolina, Army 
medical facility.  Clinical documentation of the cited 
treatment is not of record.  When a veteran identifies 
clinical treatment associated with specific military 
facilities, the VA has a duty to either undertake an 
exhaustive record search or explain why such action is not 
justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

The veteran has not been afforded a VA examination for 
compensation purposes to determine the nature and etiology of 
her left Achilles' tendon disorder.  The VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, this 
case is REMANDED for the following action: 

1.  Contact the NPRC and/or the 
appropriate service entity and request 
that all available service medical 
records be forwarded for incorporation 
into the record.  If no additional 
service medical records are available, 
prepare a written statement to that 
effect for incorporation into the claims 
file.  

2.  Request that a search be made of the 
records of the Fort Jackson. South 
Carolina, Army medical facilities for any 
documentation pertaining to treatment of 
the veteran between October 2001 to 
October 2002.  All material produced by 
the requested search should be 
incorporated into the record.  If no 
records are located, a written statement 
to that effect should be incorporated 
into the claims file.  

3.  Then schedule a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of the veteran's left Achilles' tendon 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  
The examiner should advance an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) any identified 
chronic Achilles' tendon disability had 
its onset during active service or 
otherwise originated during such service?  

Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

4.  Readjudicate the veteran's 
entitlement to service connection for a 
chronic Achilles' tendon disorder to 
include a partial left Achilles' tendon 
tear.  If the benefit sought on appeal 
remains denied, the veteran and her 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




